Citation Nr: 1230726	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, and from April 1975 to May 1975; he also had National Guard service from December 1979 to April 1995.
This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Indianapolis, Indiana, which denied entitlement to service connection for PTSD.

The Board has previously considered this claim.  In a January 2006 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for partial Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an Order dated October 2007, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

In a March 2008 decision, the Board remanded the claim to the RO for further evidentiary and due process development.  Thereafter, in a December 2009 Supplemental Statement of the Case ("SSOC"), the RO continued its previous denial of the Veteran's claim.  In a subsequent decision, dated October 2010, the Board issued a decision denying the Veteran's claim.  

Thereafter, the Veteran again appealed the Board's decision to the Court.  In March 2012, while the case was pending, the parties filed another Joint Motion, requesting that the Court vacate the decision.  By an Order dated March 2012, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.




REMAND

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

In the aforementioned March 2012 Joint Motion, the parties agreed that the Board erred by relying upon an August 2009 VA examination report, which was deemed inadequate because of an unclear explanation by the examiner.  Specifically, the parties observed that examiner diagnosed the Veteran not with PTSD, but as having depressive disorder, not otherwise specified ("NOS"), the symptoms of which she attributed to the death of the Veteran's brother (which a VA outpatient treatment record shows as having occurred in January 2005).  In this respect, the parties noted that VA treatment records show that the Veteran received continuous diagnoses of, and treatment for, PTSD from 2000 through 2004, which clearly predate his brother's January 2005 death.  

In this respect, the Court has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

Accordingly, the Board finds that a new VA examination is necessary to reconcile the previous VA examinations and treatment reports of record and to determine whether the Veteran's PTSD, previously diagnosed during the pendency of the claim on appeal, is related to some aspect of active military service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should not remove tabs marking documents/evidence in the claims folder.

2.  Return the complete claims folder to the examiner who performed the August 2009 VA PTSD examination (if at all feasible) and ask that she reconcile her opinion that the Veteran does not have PTSD ( but rather, has depressive disorder, NOS, attributable to his brother's death) with previous VA treatment reports of record dated 2000-2004, which show that the Veteran was diagnosed with PTSD prior to the death of his brother in January 2005.  The examiner must review the complete claims folder and must note in her examination report that the claims folder has been reviewed.  

Thereafter, the examiner must provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's PTSD, diagnosed multiple times during the pendency of this claim since 2002, is the result of service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

3.  If the examiner who performed the August 2009 examination is unavailable, schedule the Veteran for a new VA PTSD examination with an appropriate examiner to determine whether he currently has PTSD (or whether any PTSD diagnosed during the pendency of this claim) that is related to active military service.  Any tests deemed necessary should be conducted and the complete claims folder, along with a copy of this REMAND, must be provided to the examiner.  The examiner must review the complete claims folder in conjunction with the examination and must note in his/her examination report that the claims folder was reviewed.  The examiner should elicit from the Veteran a thorough history of the symptomatology of his symptomatology both during and after active duty service.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosis of PTSD (either during this examination, or at anytime during the pendency of the Veteran's claim since 2002) is the result of service, or is otherwise related to some incident of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

4.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative/attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


